Citation Nr: 9928231	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-35 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to a 10 percent disability rating for 
multiple, noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had active service from January 1960 to March 
1962, and from June 1962 to April 1965.  This case was 
originally before the Board of Veterans' Appeals (the Board) 
on appeal from a May 1996 rating decision of the New Orleans 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to the benefits sought.  The 
case was subsequently remanded by the Board to the RO for due 
process reasons in March 1998.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent evidence to 
suffer from PTSD which can be related to his period of 
service.

2.  No competent medical evidence has been presented to show 
that any symptoms of the veteran's service-connected 
disabilities adversely affect his employability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for PTSD.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).

2.  The criteria for a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities are not met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for PTSD

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998).  As will be explained below, 
it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's DD-214 for each period of service indicated 
that he was not involved in any campaigns or combat and had 
not received any combat wounds.  There is also no indication 
of combat in his service personnel records associated with 
the claims folder.  He was awarded no decorations, medals or 
citations indicative of combat.  He received no combat badges 
although his military occupational specialty was infantryman.  
His personnel records also revealed that he was stationed in 
the Republic of Vietnam from approximately June 1961 to March 
1962 during his first enlistment; and from December 1963 to 
April 1964 during his second enlistment.  Additionally, the 
service personnel records indicate that his second tour of 
duty in Vietnam was shortened and he was transferred back 
stateside due to unsatisfactory performance and being absent 
without proper authority.

The appellant's service medical records from the first 
enlistment contain no mention of any complaints of or 
treatment for a psychiatric disorder.  Service medical 
records from his second enlistment note that in March and 
April 1963 he requested an appointment to see a mental 
hygiene specialist.  In August 1964, during a follow-up 
orthopedic visit, the physician advised the appellant to see 
a psychiatrist due to complaint of various problems he was 
having in his platoon.  He indicated that he "flies off the 
handle easily" and had difficulty getting along with his 
supervisors and others well.  Both service separation 
examinations, dated February 1962 and February 1965 noted 
that he was psychiatrically normal.

VA examination report dated June 1966 contained no evidence 
of any complaint or finding with regard to a psychiatric 
disorder.

In June 1994, the veteran submitted a claim for service 
connection for PTSD due to his experiences in Vietnam; 
however, he included no information as to any specific 
stressor(s) he was alleging.  In September 1994, the RO 
requested that the appellant complete and return an enclosed 
questionnaire with regard to his claim.  The appellant 
responded, by letter dated November 1994, that he was 
currently incarcerated for another three months and that any 
correspondence should be sent to the address he provided.  
The RO complied with this request.

In October 1995, correspondence from the veteran indicated 
that he had been incarcerated for the previous year and had 
been unable to answer any questionnaires; he now wished to 
reopen his claim for nonservice-connected pension benefits.  

In November 1995, the RO again mailed the appellant a "PTSD 
questionnaire" requesting information with regard to alleged 
in-service stressors.  No reply was received. 

Subsequently, by rating decision dated May 1996, the 
appellant's claim for service connection for PTSD was denied.  
Upon notice of the decision, the appellant did promptly 
submit his written notice of disagreement in June 1995.  
Following issuance of the statement of the case in July 1996, 
the appellant also promptly submitted his substantive appeal 
in that same month.

The appellant subsequently failed to appear for a scheduled 
personal hearing before a Member of the Board in December 
1997.  As noted in the Introduction above, the case was 
remanded by the Board in March 1998, in part, to allow the 
appellant another opportunity to submit evidence to complete 
his application for service connection for PTSD.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (duty to notify 
under 38 U.S.C.A. § 5103(a)).  

In compliance with the directives of the Board's Remand, the 
RO requested additional information from the appellant, the 
Social Security Administration (SSA), and the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Negative replies were received from both the SSA and the 
USASCRUR.  Correspondence addressed to the appellant was 
returned as undeliverable.  Information from the U.S. Post 
Master at the appellant's last known zip code, received in 
March 1999, indicated that the appellant had moved and left 
no forwarding address.

In August 1999, correspondence was received from the 
appellant, from a new address.  The appellant made no 
reference to his pending claims on appeal; rather, he simply 
requested: "Please send me a copy of my DD 214."

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met: 1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

The Board initially finds that the appellant has failed to 
satisfy the first prong of the Cohen test - a clear diagnosis 
of PTSD.  Careful review of the available in-service and 
post-service medical records revealed no diagnosis of PTSD at 
all.

Furthermore, it is found that there is no evidence of an 
inservice incurrence of a stressor - the second prong of the 
wellgroundedness test of Cohen, supra.  Initially, it is 
noted that there is no evidence that the appellant was 
engaged in combat.  According to Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993), when it has been determined that a 
veteran was not engaged in combat, "....the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor. (cite omitted).  There is 
no evidence of record that the veteran experienced, witnessed 
or was confronted with an event or events that involved 
actual or threatened death or serious injury to self or 
others, which resulted in a response of intense fear, 
helplessness or horror.  

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

In conclusion, it is found that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for PTSD.  The Board also finds, under the facts 
of this case, that the RO has fulfilled its pre-duty to 
assist requirement imposed pursuant to Robinette v. Brown, 8 
Vet. App. 69 91995). 


II.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324

The regulations stipulate that whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the rating 
schedule, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (1998).

As noted above, the appellant has appealed the denial of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities, under 38 
C.F.R. § 3.324.  The appellant is service-connected for post-
operative cartilage, left knee and residuals of fracture of 
the right fibula, both of which are evaluated as zero percent 
disabling.  Thus, the Board notes, initially, that the 
veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  The veteran has not alleged that any 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  In addition, the Board notes that the appellant 
has been provided written notice, on several different 
occasions, of the need for evidence of current disability to 
include evidence of medical treatment.  However, he has not 
responded.  The Board further notes the veteran's failure to 
report for scheduled examination.  While it appears that the 
veteran has moved, the Board notes the RO's unsuccessful 
efforts to locate him.  The Board also notes that while the 
VA does have a duty to assist the veteran in the development 
of his claim, that duty is not limitless.  In the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet.App. 262 (1993).

Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied and that all relevant facts have been properly 
developed for this appeal.  In view of the above, and in 
accordance with the regulatory provisions set forth in 38 
C.F.R. § 3.655(b), the appellant's claim shall be evaluated 
based on the evidence of record.

Historically, service medical records from the first period 
of service reveal that the appellant suffered a fracture of 
the distal end of the right fibula in December 1960.  This 
fracture was treated and the separation examination, no 
residuals were noted.  Service medical records from the 
second period of service show that the appellant underwent 
surgical removal of torn medial meniscus, left knee, in March 
1964.  Likewise, at separation examination, there were no 
residuals noted.  A VA examination report dated June 1966, 
noted that physical examination of the right ankle was 
essentially normal and x-rays were negative.  Likewise, 
physical examination of the left knee was essentially normal 
with full range of motion.

The most recent medical evidence of record -- private medical 
records, dated in 1993 and VA outpatient treatment records 
dated October 1993 to August 1994 -- reveal no complaints of, 
treatment for, or findings relative to either service-
connected disability.  

Upon consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities.  The record 
simply does not reflect that the veteran's service-connected 
post-operative cartilage, left knee and his residuals of a 
right fibula fracture, interfere with his employment.  
Rather, there is no evidence of current symptomatology from 
these conditions.


ORDER

The claim for entitlement to service connection for PTSD is 
denied.

A combined rating of 10 percent for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


